OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 19, 1962, under the name of Philip John Fitzpatrick, III.
In this proceeding respondent was charged with professional misconduct in that he was convicted, after a jury trial in the Supreme Court, New York County, of four counts of perjury in the third degree, class A misdemeanors. On June 22, 1979 the respondent was sentenced to serve concurrent terms of imprisonment for a period of 90 days on each count to be followed by a period of probation for six months.
*452The Referee found that the charge was sustained. The petitioner has moved to confirm the Referee’s report and the respondent has submitted an affirmation requesting confirmation of said report.
After reviewing all of the evidence, we are in full agreement with the Referee’s report. The respondent is guilty of the afore-mentioned charge of misconduct. Petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s personal problems as well as his previously unblemished record and otherwise good reputation. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Lazer and Cohalan, JJ., concur.